DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Application
Claims 1-11 & 13-25 are pending and have been examined in this application. The Information Disclosure Statement (IDS) filed on 11/20/2020 has been considered by the Examiner. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 & 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) Claims 2-3 & 6 recites the limitation "the processing material" in lines 1-2.  There is insufficient antecedent basis for this limitation in these claims. For the purposes of examination, “the processing material” has been construed to be the second portion of the individual components of the laden disposable separating units.

B) The term “the material” in Claim 22, line 16, renders the claim indefinite because there are multiple materials which “the material” could refer to. For the purposes of examination, “the material” has been construed to be the coarsely shredded material.

C) The phrase “admixing additives during one or more of . . . filter parts or packages” in Claim 24 renders the claim indefinite because it is not clear if this is further admixing to the admixing of Claim 22 or not. For the purposes of examination, “admixing additives during one or more of . . . filter parts or packages” has been construed to be further specifying the admixing of Claim 22.

D) Claims 4-5, 7-9 & 23 are also rejected due to their dependency on either Claims 2, 6 or 22.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 & 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 4,237,780 to Truhan in view of US Patent Number 6,162,270 to Nystrom.

A) As per Claim 1, Truhan teaches a method for operating a surface treatment plant (Truhan: Figure 1; Abstract, lines 1-10), comprising the steps of: 
picking up overspray arising in one or more coating booths in a surface treatment plant by an air stream (Truhan: Col. 2, lines 41-45); 
guiding the overspray to one or more disposable separating units (Truhan: Figure 1, Item 24; Col. 2, lines 41-45), in which the overspray is separated (Truhan: Col. 2, lines 41-45); 
exchanging the one or more disposable separating units after reaching a limit loading with overspray, as laden disposable separating units, for an empty disposable separating unit (Truhan: Col. 3, lines 1-3),
separating and isolating individual components of the laden disposable separating units for recycling (Truhan: Col. 3, lines 15-22), wherein a first portion of the individual components of the laden disposable separating units are recycled, and a second portion of the individual components of the laden disposable separating units are disposed of or thermally utilized (Truhan: Col. 3, lines 3-22); and
Truhan does not teach drying the laden disposable separating units.
However, Nystrom teaches drying the laden disposable separating units before burning (Nystrom: Col. 9, lines 15-20).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Truhan by drying the filters, as taught by Nystrom, with a reasonable expectation of success of arriving at the claimed invention. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Truhan with these aforementioned teachings of Nystrom with the motivation of preventing unwanted explosions from the wet overspray and fumes.



C) As per Claim 3, Truhan in view of Nystrom and Kuokkanen teaches all the limitations except that the processing material is produced in a processing plant which is not co-operated with the surface treatment plant.
However, “The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to try one skilled in the art at the time of the invention to include making the processing plant no co-operated with the surface treatment plant there are a finite number (2) of identified, predictable solutions (the processing plant is either co-operated or not co-operated with the 

E) As per Claim 6, Truhan in view of Nystrom and Kuokkanen teaches that the processing material is passed on for thermal utilization (Truhan: Col. 3, lines 3-6).

F) As per Claim 7, Truhan in view of Nystrom and Kuokkanen teaches that the thermal utilization is performed by incinerating in an incineration plant (Truhan: Col. 3, lines 3-6).

G) As per Claim 8, Truhan in view of Nystrom and Kuokkanen teaches that the incineration plant is co-operated with the surface treatment plant (Truhan: Col. 3, lines 3-6; the incineration happens in the same factory and is therefore co-operated).

H) As per Claim 9, Truhan in view of Nystrom and Kuokkanen teaches that energy which is recovered in the thermal utilization is used to operate the surface treatment plant and/or the processing plant (Truhan: Col. 3, lines 3-6).


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truhan in view of Nystrom as applied to claim 2 above, and further in view of US Patent Number 5,421,885 to Trevisan.

A) As per Claim 4, Truhan in view of Nystrom teaches all the limitations except that the surface treatment plant comprises a plurality of coating booths, in which different kinds of overspray arise, and
a) laden disposable separating units are jointly processed in the processing plant,
irrespective of the kind of overspray with which they are laden; or
b) laden filter separating units which come from one and the same or from the same kind of coating booths are in each case jointly processed, so that the jointly processed separating units are laden 
However, Trevisan teaches multiple coating booths and different processes for different types of overspray (Trevisan: Col. 1, lines 28-31).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Truhan in view of Nystrom by having multiple coating booths that are processed differently, as taught by Trevisan, with a reasonable expectation of success of arriving at the claimed invention. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Truhan in view of Nystrom with these aforementioned teachings of Trevisan with the motivation of being able to apply different types of coatings in the same facility.


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truhan in view of Nystrom and Trevisan as applied to claim 4 above, and further in view of US Patent Publication Number 2011/0041691 A1 to Weschke.

A) As per Claim 5, Truhan in view of Nystrom and Trevisan teaches all the limitations except that the different segregated processing products are brought together to form a mixed processing material.
However, Weschke[691] teaches mixing the processing products together (Weschke[691]: Paragraph 0017, lines 1-5).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Truhan in view of Nystrom and Trevisan by mixing the processing materials together, as taught by Weschke[691], with a reasonable expectation of success of arriving at the claimed invention. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Truhan in view of Nystrom and Trevisan with these aforementioned teachings of Weschke[691] with the motivation of blending the different oversprays back together while using space efficiently (Weschke[691]: Paragraph 0014, lines 1-4).


Claims 10 & 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truhan in view of Nystrom as applied to claim 1 above, and further in view of US Patent Number 5,366,165 to Jackman.

A) As per Claim 10, Truhan in view of Nystrom teaches all the limitations except the step of coarse comminuting or reducing in size of the laden separating units to form filter parts or filter packages.
However, Jackman teaches that step of coarse comminuting or reducing in size of the laden separating units to form filter parts or filter packages (Jackman: Primary shredder Item 70; Col. 4, lines 51-52).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Truhan in view of Nystrom by shredding the filters into smaller pieces, as taught by Jackman, with a reasonable expectation of success of arriving at the claimed invention. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Truhan in view of Nystrom with these aforementioned teachings of Jackman with the motivation of making the filters have more surface area making them easier to incinerate.

B) As per Claim 14, Truhan in view of Nystrom teaches all the limitations except the step of shredding of the laden separating units or of filter parts or of filter packages to form coarse shredded material or to form fine shredded material.
However, Jackman teaches the step of shredding of the laden separating units or of filter parts or of filter packages to form coarse shredded material or to form fine shredded material (Jackman: Secondary Shredder Item 82; Col. 5, lines 13-15).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Truhan in view of Nystrom by shredding the filters into smaller pieces, as taught by Jackman, with a reasonable expectation of success of arriving at the claimed invention. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Truhan in .


Claim 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truhan in view of Nystrom as applied to claim 1 above, and further in view of Kuokkanen.

A) As per Claim 13, Truhan in view of Nystrom teaches all the limitations except the step of admixing additives when drying the laden separating units.
However, Kuokkanen teaches admixing additives to wood (Kuokkanen: CONCLUSIONS).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Truhan in view of Nystrom by admixing additives to the wood, as taught by Kuokkanen, with a reasonable expectation of success of arriving at the claimed invention. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Truhan in view of Nystrom with these aforementioned teachings of Kuokkanen with the motivation of increasing many factors including compactness of the wood pellets for incineration and increasing ash production which is a useful bi-product for the factory as it makes great fertilizer.
Truhan in view of Nystrom and Kuokkanen does not explicitly teach the admixing during drying.
However, Applicant has not disclosed that having the admixing during any particular phase or processing solves any stated problem or is for any particular purpose. Moreover, it appears that admixing during drying would perform equally well with Truhan in view of Nystrom and Kuokkanen. Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to make the admixing of Kuokkanen during drying because the timing of the admixing during the different phases of processing does not appear to provide any unexpected results.


Claims 22 & 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truhan in view of Jackman and further in view of Kuokkanen.

A) As per Claims 22 & 24, Truhan teaches a method for operating a surface treatment plant (Truhan: Figure 1; Abstract, lines 1-10), comprising the steps of: 
picking up overspray arising in one or more coating booths in a surface treatment plant by an air stream (Truhan: Col. 2, lines 41-45); 
guiding the overspray to one or more disposable separating units (Truhan: Figure 1, Item 24; Col. 2, lines 41-45), in which the overspray is separated (Truhan: Col. 2, lines 41-45); 
exchanging the one or more disposable separating units after reaching a limit loading with overspray, as laden disposable separating units, for an empty disposable separating unit (Truhan: Col. 3, lines 1-3), 
utilizing the material as a processing material (Truhan: Col. 3, lines 3-22).
Truhan does not teach coarse comminuting the laden disposable separating units to form filter parts or filter packages; shredding at least a portion of the filter parts or filter packages to form coarse shredded material;
shredding at least a portion of the coarsely shredded material to form a finely shredded material.
However, Jackman teaches coarse comminuting the laden disposable separating units to form filter parts or filter packages (Jackman: Figure 6, Item 530); 
shredding at least a portion of the filter parts or filter packages to form shredded coarse material (Jackman: Figure 6, Item 550);
shredding at least a portion of the coarsely shredded material to form a finely shredded material (Jackman: Figure 6, Item 570).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Truhan by coarse comminuting and shredding, as taught by Jackman, with a reasonable expectation of success of arriving at the claimed invention. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Truhan with these 
Truhan in view of Jackman does not teach admixing additives during shredding to change or influence the consistency of the material.
However, Kuokkanen teaches admixing additives to wood (Kuokkanen: CONCLUSIONS) to change or influence the consistency of the material.
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Truhan in view of Jackman by admixing additives to the wood, as taught by Kuokkanen, with a reasonable expectation of success of arriving at the claimed invention. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Truhan in view of Jackman with these aforementioned teachings of Kuokkanen with the motivation of increasing many factors including compactness of the wood pellets for incineration and increasing ash production which is a useful bi-product for the factory as it makes great fertilizer.
Truhan in view of Jackman and Kuokkanen does not explicitly teach the admixing during shredding.
However, Applicant has not disclosed that having the admixing during any particular phase or processing solves any stated problem or is for any particular purpose. Moreover, it appears that admixing during shredding would perform equally well with Truhan in view of Jackman and Kuokkanen. Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to make the admixing of Kuokkanen during shredding because the timing of the admixing during the different phases of processing does not appear to provide any unexpected results.

Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truhan in view of Kuokkanen.

A) As per Claim 25, Truhan teaches a method for operating a surface treatment plant (Truhan: Figure 1; Abstract, lines 1-10), comprising the steps of: 

guiding the overspray to one or more disposable separating units (Truhan: Figure 1, Item 24; Col. 2, lines 41-45), in which the overspray is separated (Truhan: Col. 2, lines 41-45); 
exchanging the one or more disposable separating units after reaching a limit loading with overspray, as laden disposable separating units, for an empty disposable separating unit (Truhan: Col. 3, lines 1-3), 
utilizing the material as a processing material (Truhan: Col. 3, lines 3-22).
Truhan does not teach compressing the laden disposable separating units;
admixing additives to change at least one property of the laden disposable separating units.
However, Kuokkanen compressing the laden disposable separating units (Kuokkanen: INTRODUCTION, lines 1-3);
admixing additives to wood to change at least one property (Kuokkanen: CONCLUSIONS).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Truhan by compressing the filters and admixing, as taught by Kuokkanen, with a reasonable expectation of success of arriving at the claimed invention. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Truhan with these aforementioned teachings of Kuokkanen with the motivation of increasing many factors including compactness of the wood pellets for incineration and increasing ash production which is a useful bi-product for the factory as it makes great fertilizer.

Allowable Subject Matter
Claims 11 & 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-11 & 13-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive.
A) The Applicant asserts that there is no separation of the filter units because the coating is not part of the units. The Examiner respectfully disagrees. The filter units are laden with the coating, which is separated out for recycling. This certainly covers the current broad claim language and the rejection is proper.
B) The Applicant asserts that Kuokkanen does not have any connection to admixing shredded material to enhance latter utilization. The Examiner respectfully disagrees. Saw dust and small wood pellets certainly qualify as shredded material. The admixing changes the consistency to improve latter utilization exactly as applicant’s claims suggest. Therefore, the rejection is proper.
C) The Applicant asserts that there is nothing in Kuokkanen that teaches the compressing of the units to be useful in disposal of or breaking down of the units. The Examiner notes that Kuokkanen is explicitly concerned with “disposal” of the units (for thermal utilization as Applicant’s invention), but that is moot because these limitations argued are not in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762